PER CURIAM.
No error or abuse of discretion has been demonstrated with respect to the trial court’s rulings concerning lump sum alimony, special equity or costs. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Farrington v. Farrington, 390 So.2d 461 (Fla. 3d DCA 1980), review dismissed, 399 So.2d 1142 (Fla.1981). The court did err, however, by ordering the partition and sale of real property held by the parties as tenants by the entireties in the absence of an appropriate request and compliance with the requirements of Chapter 64, Florida Statutes (1983). Sanders v. Sanders, 351 So.2d 1126 (Fla. 2d DCA 1977). See Muhlrad v. Muhlrad, 375 So.2d 24 (Fla. 3d DCA 1979); § 689.15, Fla.Stat. (1983). Accordingly, the portion of the judgment ordering the partition and sale of the real property held by the entireties is reversed; in all other respects, the judgment is affirmed.